By the Court.
Under the proviso contained in the act of May 1, 1871 (68 Ohio L. 106), amending section 4 of the homestead act, husband aud wife can not, each at the same time, hold the exemption provided for in the act. And where the real estate occupied as a. family homestead, is owned either by the husband or wife, neither can hold exempt from execution the personal property allowed by the act, in lieu of a homestead.
The case of Davis v. Dodds (20 Ohio St. 473) was determined on the effect which the act of March 23, 1866, amending the act of April 3, 1861, concerning the rights and liabilities of married women, had upon the previously existing rights of the husband under the homestead act. *605The statute now in question was passed shortly after Davis v. Dodds was decided, and seems to have been intended to so alter the homestead act, as, thereafter, to obviate the. effect of that decision.

Leave refused.